 19-01361-jlg     Doc 20     Filed 06/11/20 Entered 06/11/20 12:56:07                          Main Document
                                           Pg 1 of 2




Leslie S. Barr                                                          156 West 56th Street | New York, NY 10019
212.237.1038                                                                     T. 212.237.1000 | F. 212.262.1215
lbarr@windelsmarx.com




                                                June 11, 2020

By ECF

The Honorable James L. Garrity, Jr.
United States Bankruptcy Court, Southern District of New York
One Bowling Green
New York, New York 10004

                Re:     Victor Santiago and Sandra Almodovar Santiago, Plaintiffs, v. Alan
                        Nisselson, as Chapter 7 Trustee, Defendant, Adv. Proc. No. 19-1361-jlg
                        (In re Aida Luz Santaigo, a/k/a Aida L Gutierrez (“Debtor”), Chapter 7,
                        Case No. 19-12358-jlg))

Dear Judge Garrity:

This firm is counsel to Alan Nisselson, chapter 7 Trustee for the referenced Debtor, and
Defendant in the above-referenced Adversary Proceeding. This is the Trustee’s status letter
pursuant to the Court’s Order entered on May 28, 2020 (Doc. 18).

On May 19, 2020, the Court heard the motion of Carlos J. Cuevas, Esq. to withdraw as counsel
to the Plaintiffs in the above-referenced Adversary Proceeding, and the Pretrial Conference. The
Court granted Mr. Cuevas’ motion to withdraw, but directed him to provide the Plaintiffs with
contact information for the Trustee and undersigned counsel so that the Plaintiffs and the Trustee
could continue settlement discussions. Since then, Mr. Cuevas assured me that he forwarded the
contact information for the Trustee and me to the Plaintiffs, but neither the Trustee nor I have
received any communication from the Plaintiffs. Accordingly, we have not had any settlement
discussions with Plaintiffs.

During the Pretrial Conference, Your Honor authorized the Trustee to proceed to file an answer
or a dispositive motion in the Adversary Proceeding if a settlement with Plaintiffs could not be
reached. The Pretrial Conference was adjourned to June 18, 2020 at 10:00 a.m. If the Trustee
has not had any settlement discussions with Plaintiffs before the adjourned Pretrial Conference,

                             NEW YORK, NY   |   NEW BRUNSWICK, NJ   |   MADISON, NJ
{11816568:1}
 19-01361-jlg   Doc 20   Filed 06/11/20 Entered 06/11/20 12:56:07          Main Document
                                       Pg 2 of 2
The Honorable James L. Garrity, Jr.
June 11, 2020
Page 2

we intend to advise the Court on that date that the Trustee will proceed as the Court already
authorized.

                                   Respectfully submitted,


                                   /s/ Leslie S. Barr




{11816568:1}
